Exhibit 10.1

ENERGEN CORPORATION

STOCK INCENTIVE PLAN

(As Amended and Restated Effective December 11, 2013)

The purpose of this Plan is to provide a means whereby Energen Corporation may,
through the use of stock and stock related compensation, attract and retain
persons of ability as employees and motivate such employees to exert their best
efforts on behalf of Energen Corporation and its subsidiaries.

1.     Definitions. As used in the Plan, the following terms have meanings
indicated:

(a)    “Adjusted Option Expiration Date” means:

 

  (1)

in the event of a Qualified Termination due to retirement, the earlier of the
Expiration Date or the fifth anniversary of the termination date;

 

  (2)

in the event of a Change in Control Termination or a Qualified Termination not
due to retirement, the earlier of the Expiration Date or the third anniversary
of the termination date;

 

  (3)

in the event of a termination of employment for Cause, immediately upon
termination; and

 

  (4)

in the event of a termination of employment not described in the foregoing
clauses, the earlier of the Expiration Date or the ninetieth day following
termination.

 

  (b)

“Award” means any grant under the Plan of Incentive Stock Options, Nonqualified
Stock Options, Restricted Stock, Restricted Stock Units and/or Performance
Shares.

(c)    “Award Period” means the 3-year period (Energen fiscal years) commencing
with the first day of the fiscal year in which the applicable Performance Share
Award is granted, except as otherwise determined by the Committee at the time of
grant and subject to the other provisions of this Plan.

(d)    “Board” means the Board of Directors of Energen.

(e)    “Cause” means any of the following:

(1)    The willful and continued failure by a Participant to substantially
perform such Participant’s duties with Energen or a Subsidiary (other than any
such failure resulting from such Participant’s incapacity due to physical or
mental illness) after a written demand for substantial performance is delivered
to the Participant specifically identifying the manner in which such Participant
has not substantially performed such Participant’s duties.

(2)    The engaging by a Participant in willful, reckless or grossly negligent
misconduct which is demonstrably injurious to Energen or a Subsidiary monetarily
or otherwise; or

(3)    The conviction of a Participant of a felony.



--------------------------------------------------------------------------------

(f)    “Change in Control” means: the occurrence of any one or more of the
following:

(1)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13(d)-3 promulgated under the Exchange
Act) of 30% or more of either (i) the then outstanding shares of common stock of
Energen (the “Outstanding Common Stock”) or (ii) the combined voting power of
the then outstanding voting securities of Energen entitled to vote generally in
the election of directors (the “Outstanding Voting Securities”); provided,
however, that for purposes of this subsection (1) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by Energen or any
corporation controlled by Energen shall not constitute a Change in Control;

(2)    Individuals who, as of December 1, 2012, constitute the Board of
Directors of Energen (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board of Directors of Energen (the “Board of
Directors”); provided, however that any individual becoming a director
subsequent to such date whose election, or nomination for election by Energen’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors;

(3)    Consummation of a reorganization, merger or consolidation, or sale or
other disposition of all or substantially all of the assets, of Energen (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Common Stock and
Outstanding Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns Energen or all or substantially all of Energen’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Common Stock and Outstanding Voting Securities, as the case
may be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of Energen or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination;

 

2



--------------------------------------------------------------------------------

(4)    In addition to the above described Changes in Control, a Subsidiary
Transaction (defined below) will constitute a Change in Control to the extent
specified below. A “Subsidiary Transaction” is a transaction that results in
securities representing 80% or more of the voting interests in a Subsidiary or
substantially all of a Subsidiary’s assets being transferred to an entity not
controlled by or under common control with Energen.

(i)    A Subsidiary Transaction involving a disposition of Energen’s largest
Subsidiary or the assets of Energen’s largest Subsidiary will constitute a
Change in Control if immediately prior to such transaction the Participant was
an officer or employee of Energen or Energen’s largest Subsidiary. The largest
Subsidiary is determined by net book value of property, plant and equipment.

(ii)    A Subsidiary Transaction involving a disposition of Energen Resources
Corporation or its assets will constitute a Change in Control with respect to
each Participant who immediately prior to the transaction was an officer or
employee of Energen Resources Corporation.

(iii)    A Subsidiary Transaction involving a disposition of Alabama Gas
Corporation or its assets will constitute a Change in Control with respect to
each Participant who immediately prior to the transaction was an officer or
employee of Alabama Gas Corporation.

(g)    “Change in Control Termination” means termination of a Participant’s
employment with Energen and all Subsidiaries under either of the following
circumstances:

(1)    an involuntary termination (other than for Cause) after the occurrence of
a Change in Control; or

(2)    a voluntary termination for good reason entitling the Participant to
severance compensation under a written change in control severance compensation
agreement between Energen and the Participant.

(h)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(i)    “Committee” means the Officers Review Committee of the Board or such
other Committee of two or more directors as may be determined by the Board.

(j)    “Energen” means Energen Corporation and any successor corporation by
merger or other reorganization.

(k)    “Employee” means any employee of one or more of Energen and the
Subsidiaries.

(l)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(m)    “Exercise Date” means the date on which a notice of option exercise is
delivered to Energen pursuant to Section 6.2(c) or a notice of option
cancellation is delivered to Energen pursuant to Section 6.2(i).

 

3



--------------------------------------------------------------------------------

(n)    “Expiration Date” means the last day of the option period specified at
the time of grant pursuant to Section 6.2(a).

(o)    “Fair Market Value” means, with respect to a share of Stock, the closing
price of the Stock on the New York Stock Exchange (or such other exchange or
system on which the Stock then trades or is quoted) or, if there is no trading
of the Stock on the relevant date, then the closing price on the most recent
trading date preceding the relevant date. With respect to other consideration,
the term Fair Market Value means fair market value as may be reasonably
determined by the Committee; provided that any valuation subject to Code
Section 409A shall be made in accordance with Code Section 409A and the
regulations thereunder.

(p)    “Incentive Stock Options” means options granted under the Plan to
purchase Stock which at the time of grant qualify as “incentive stock options”
within the meaning of Section 422 of the Code.

(q)    “Nonqualified Stock Options” means options granted under the Plan to
purchase Stock which are not Incentive Stock Options.

(r)    “Participant” means an Employee who is selected by the Committee to
receive an Award.

(s)    “Performance Measures” has the meaning set forth in Section 10.

(t)    “Performance Share” means the value equivalent of one share of Stock.

(u)    “Plan” means this Energen Corporation Stock Incentive Plan, as amended
from time to time.

(v)    “Qualified Termination” means termination of a Participant’s employment
with Energen and all Subsidiaries under any one of the following circumstances:

 

  (1)

A result of Participant’s retirement under the Energen Corporation Retirement
Income Plan, as amended from time to time.

 

 

  (2)

A result of the Participant’s death or disability.

 

 

  (3)

Expressly agreed in writing by Energen and/or a Subsidiary to constitute a
Qualified Termination for purposes of this Plan.

 

(w)    “Restricted Award” means an Award of Restricted Stock or Restricted Stock
Units.

(x)    “Restricted Stock” means Stock granted to a Participant under Section 7
with respect to which the applicable Restrictions have not lapsed or been
removed.

(y)    “Restricted Stock Unit” means the right to receive one share of Stock
upon the lapse or removal of the applicable Restrictions.

 

4



--------------------------------------------------------------------------------

(z)    “Restrictions” means the prohibitions set forth in Section 7.2(a) against
the sale, assignment, transfer, pledge, hypothecation and other encumbering or
disposal of Restricted Stock and against the payment of Restricted Stock Units.

(aa)    “Stock” means the common stock, par value $.01 per share, of Energen as
such stock may be reclassified, converted or exchanged by reorganization, merger
or otherwise.

(bb)    “Subsidiary” means any corporation, the majority of the outstanding
voting stock of which is owned, directly or indirectly by Energen Corporation.

(cc)    “Ten Percent Shareholder” means an individual who, at the time of grant,
owns stock possessing more than ten (10) percent of the total combined voting
power of all classes of stock of Energen.

2.    Share Limitations.

2.1    Shares Subject to the Plan.  Subject to adjustment in accordance with
Section 3, as of April 27, 2011, 3,794,326 shares of Stock were reserved and
available for issuance under the Plan for future Awards. (reflecting the
original 650,000-share authorization, the 1998 stock split adjustment, an
additional 1,500,000 shares authorized at the January 2002 shareholder meeting,
the 2005 stock split adjustment and 3,000,000 shares authorized at the April
2011 shareholder meeting; reduced by prior Awards). Shares of Stock allocable to
an Award or portion of an Award that is canceled by forfeiture, expiration or
for any other reason (excepting pursuant to a stock appreciation right election
under Section 6.2(i)) shall again be available for additional Awards. If any
option granted under the Plan shall be canceled as to any shares of Stock
pursuant to Section 6.2(i) (stock appreciation rights), then such shares of
Stock shall not be available for the grant of another Award. Shares of Stock not
issued as the result of the net exercise of a stock appreciation right, shares
tendered by the Participant or retained by Energen as full or partial payment to
Energen for the purchase of an Award or to satisfy tax withholding obligations
in connection with an Award, or shares repurchased on the open market with the
proceeds from the payment of an exercise price of an option shall not again be
available for issuance under the Plan.

2.2    Limitations.  Subject to adjustment in accordance with Section 3, (i) the
maximum aggregate number of shares of Stock represented by all Awards granted to
any one Participant during any one Energen fiscal year shall not exceed 400,000
calculated assuming maximum payout of the Awards and with each Restricted Stock
Unit and Performance Share representing one share of Stock; (ii) consistent with
clause (i), the maximum number of shares of Stock represented by Awards of Stock
Options granted to any one Participant during any one Energen fiscal year shall
not exceed 400,000; (iii) the maximum number of shares of Stock represented by
all Restricted Stock and Performance Share Awards granted on or after April 27,
2011, shall not exceed 1,500,000; and (iv) the maximum number of shares of stock
represented by Incentive Stock Options granted on or after April 27, 2011 shall
not exceed 3,794,326.

3.    Adjustments in Event of Change in Common Stock.  In the event of any
change in the Stock by reason of any stock dividend, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination or exchange of shares, or rights offering to purchase
Stock at a price substantially below fair market value, or of any similar

 

5



--------------------------------------------------------------------------------

change affecting the Stock, the number and kind of shares which thereafter may
be available for issuance under the Plan and the terms of outstanding Awards
shall be appropriately adjusted consistent with such change in such manner as
the Committee may deem equitable to prevent dilution or enlargement of the
rights granted to, or available for, Participants in the Plan. If the adjustment
would result in fractional shares with respect to an Award, then the Committee
may make such further adjustment (including, without limitation, the use of
consideration other than Stock or rounding to the nearest whole number of
shares) as the Committee shall deem appropriate to avoid the issuance of
fractional shares.

4.    Administration of the Plan. The Plan shall be administered by the
Committee. No member of the Committee shall be eligible to participate in the
Plan while serving as a member of the Committee. Subject to the provisions of
the Plan, the Committee shall have the exclusive authority to select the
Employees who are to be Participants in the Plan, to determine the Award to be
made to each Participant, and to determine the conditions subject to which
Awards will become payable under the Plan. The Committee shall have full power
to administer and interpret the Plan and to adopt such rules and regulations
consistent with the terms of the Plan as the Committee deems necessary or
advisable in order to carry out the provisions of the Plan. The Committee’s
interpretation and construction of the Plan and of any conditions applicable to
Awards shall be conclusive and binding on all persons, including Energen and all
Participants. Any action which can be taken, or authority which can be
exercised, by the Committee with respect to the Plan, may also be taken or
authorized by the Board.

5.    Participation. Participants in the Plan shall be selected by the Committee
from those Employees who, in the judgment of the Committee, have significantly
contributed or can be expected to significantly contribute to Energen’s success.

6.    Options

6.1    Grant of Options.  Subject to the provisions of the Plan, the Committee
may (a) determine and designate from time to time those Participants to whom
options are to be granted and the number of shares of Stock to be optioned to
each employee; (b) authorize the granting of Incentive Stock Options,
Nonqualified Stock Options, or combination of Incentive Stock Options and
Nonqualified Stock Options; (c) determine the number of shares subject to each
option; (d) determine the time or times when each Option shall become
exercisable and the duration of the exercise period; and (e) determine whether
and, if applicable, the manner in which each option shall contain stock
appreciation rights; provided, however, that (i) no Incentive Stock Option shall
be granted after the expiration of ten years from the ISO Effective Date as
defined in Section 14 and (ii) the aggregate Fair Market Value (determined as of
the date the option is granted) of the Stock with respect to which Incentive
Stock Options are exercisable for the first time by any employee during any
calendar year (under all plans of Energen and its Subsidiaries) shall not exceed
$100,000.

 

6



--------------------------------------------------------------------------------

6.2    Terms and Conditions of Options.  Each option granted under the Plan
shall be evidenced by a written agreement. Such agreement shall be subject to
the following express terms and conditions and to such other terms and
conditions as the Committee may deem appropriate:

(a)    Option Period.  Each option agreement shall specify the period for which
the option thereunder is granted and shall provide that the option shall expire
at the end of such period. The Committee may extend such period provided that,
in the case of an Incentive Stock Option, such extensions shall not in any way
disqualify the option as an Incentive Stock Option. In no case shall such period
for an Incentive Stock Option, including any such extensions, exceed ten years
from the date of grant, provided, however that, in the case of an Incentive
Stock Option granted to a Ten Percent Shareholder, such period, including
extensions, shall not exceed five years from the date of grant.

(b)    Option Price, No Repricing.  The option price per share shall be
determined by the Committee at the time any option is granted, and shall be not
less than (i) the Fair Market Value, or (ii) in the case of an Incentive Stock
Option granted to a Ten Percent Shareholder, 110 percent of the Fair Market
Value, (but in no event less than the par value) of one share of Stock on the
date the option is granted, as determined by the Committee. Except as otherwise
permitted by Section 3, the terms of outstanding Awards may not be amended to
reduce the exercise price of outstanding options or stock appreciation rights or
cancel outstanding options or stock appreciation rights in exchange for cash,
other awards or options with an exercise price that is less than the exercise
price of the original options or stock appreciation rights without shareholder
approval.

(c)    Exercise of Option.  No part of any option may be exercised until the
optionee shall have remained in the employ of Energen or of a Subsidiary for
such period, if any, as the Committee may specify in the option agreement, and
the option agreement may provide for exercisability in installments. The
Committee shall have full authority to accelerate for any reason it deems
appropriate the vesting schedule of all or any part of any option issued under
the Plan. Each option shall be exercisable in whole or part on such date or
dates and during such period and for such number of shares as shall be set forth
in the applicable option agreement. An optionee electing to exercise an option
shall give written notice to Energen of such election and of the number of
shares the optionee has elected to purchase and shall at the time of exercise
tender the full purchase price of the shares the optionee has elected to
purchase plus any required withholding taxes in accordance with Sections 6.2(d)
and 9.

(d)    Payment of Purchase Price upon Exercise.  The purchase price of the
shares as to which an option shall be exercised shall be paid to Energen at the
time of exercise (i) in cash, (ii) in Stock already owned by the optionee having
a total Fair Market Value equal to the purchase price and not subject to any
lien, encumbrance or restriction on transfer other than pursuant to federal or
state securities laws, (iii) by election to have Energen withhold (from the
Stock to be delivered to the optionee upon such exercise) shares of Stock having
a Fair Market Value equal to the purchase price or (iv) by any combination of
such consideration having a total Fair Market Value equal to the purchase price;
provided that the use of consideration described in clauses (ii), (iii) and
(iv) shall be subject to approval by the Committee. In addition the Committee in
its discretion may accept such other consideration or combination of
consideration as the Committee shall deem to be appropriate and to have a total
Fair Market Value equal to the purchase price. In each case, Fair Market Value
shall be determined as of the Exercise Date.

 

7



--------------------------------------------------------------------------------

(e)    Exercise in the Event of Termination of Employment.

 

  (1)

Cause.  If an optionee’s employment by Energen and all Subsidiaries shall
terminate for Cause, then all options held by the terminated Employee shall
immediately expire.

 

  (2)

Qualified Termination.  In the event of a Qualified Termination, then all
options held by the optionee with a grant date at least ten months prior to the
date of termination shall be immediately and fully vested and options with a
grant date less than ten months prior to the date of termination shall
immediately expire.

 

  (3)

Change in Control Termination.  In the event of a Change in Control Termination,
all options held by the optionee which were granted prior to the Change in
Control shall be immediately and fully vested.

 

  (4)

Other Termination.  In the event that an optionee’s employment by Energen and
all Subsidiaries terminates for reason other than Cause, Qualified Termination
or Change in Control Termination, then all of the optionee’s unvested options
shall immediately expire.

 

  (5)

Adjusted Option Expiration Date.  Following a termination of employment any
vested options held by the terminated employee will expire on the applicable
Adjusted Option Expiration Date.

 

  (6)

Committee Authority.  The foregoing provisions of this Section 6.2(e)
notwithstanding, the Committee shall have full authority to accelerate the
vesting schedule of all or any part of any option issued under the Plan and held
by an employee who plans to terminate his or her employment, such that a
terminated employee, his heirs or personal representatives may exercise (at such
time or times on or prior to the applicable Expiration Dates as may be specified
by the Committee) any part or all of any unvested option under the Plan held by
such employee at the date of his or her termination of employment. Furthermore,
the Committee may at the time of grant provide for different or supplemental
terms and conditions with respect to termination of employment and any such
terms and conditions expressly provided in the written option agreement shall be
controlling with respect to that option.

 

  (7)

Options Granted Prior to January 31, 2012.  The other provisions of this
Section 6.2(e) notwithstanding, the provisions of Section 6.2(e) of the Energen
Corporation Stock Incentive Plan as Amended effective April 27, 2011, continue
to control the manner in which options granted prior to January 31, 2012, will
be treated upon a termination of employment.

(f)    Nontransferability. Except as may otherwise be provided in this
Section 6.2(f), no option granted under the Plan shall be transferable other
than by will or by the laws of descent and distribution and, during the lifetime
of the optionee, an option shall be exercisable only by the optionee. The
foregoing notwithstanding, the optionee may transfer Nonqualified Stock Options
to (i) the optionee’s spouse or natural, adopted or step-children or
grandchildren (including the optionee, “Immediate Family Members”), (ii) a trust
for the benefit of one or more of the Immediate Family Members, (iii) a family
charitable trust established by one or more of the Immediate Family

 

8



--------------------------------------------------------------------------------

Members, or (iv) a partnership in which the only partners are (and, except as
may be otherwise agreed by the Committee, will remain during the option period)
one or more of the Immediate Family Members. Any options so transferred shall
not be further transferable except in accordance with the terms of this Plan,
shall remain subject to all terms and conditions of the Plan and the applicable
option agreement, and may be exercised by the transferee only to the extent that
the optionee would have been entitled to exercise the option had the option not
been transferred.

(g)    Investment Representation.  To the extent reasonably necessary to assure
compliance with all applicable securities laws, upon demand by Energen for such
a representation, the optionee shall deliver to Energen at the time of any
exercise of an option or portion thereof or settlement of stock appreciation
rights a written representation that the shares to be acquired upon such
exercise are to be acquired for investment and not for resale or with a view to
the distribution thereof. Upon such demand, delivery of such representation
prior to the delivery of any shares issued upon exercise of an option and prior
to the expiration of the option period shall be a condition precedent to the
right of the optionee or such other person to purchase any shares.

(h)    Incentive Stock Options.  Each option agreement which provides for the
grant of an Incentive Stock Option to a participant shall contain such terms and
provisions as the Committee may determine to be necessary or desirable in order
to qualify such option as an “incentive stock option” within the meaning of
Section 422 of the Code, or any amendment thereof or substitute therefor. As
provided in Section 6.1, no Incentive Stock Option shall be granted after the
expiration of ten years from the ISO Effective Date as defined in Section 14.
Energen, in its discretion, may retain possession of any certificates for Stock
delivered in connection with the exercise of an Incentive Stock Option or
appropriately legend such certificates during the period that a disposition of
such Stock would disqualify the exercised option from treatment as an incentive
stock option under Section 422 of the Code (a “422 Option”). Subject to the
other provisions of the Plan, Energen shall cooperate with the optionee should
the optionee desire to make a disqualifying disposition. Any Incentive Stock
Option which is disqualified from treatment as a 422 Option for whatever reason,
shall automatically become a Nonqualified Stock Option. No party has any
obligation or responsibility to maintain an Incentive Stock Option’s status as a
422 Option. The optionee shall, however, immediately notify Energen of any
disposition of Stock which would cause an Incentive Stock Option to be
disqualified as a 422 Option.

(i)    Stock Appreciation Right.  Each option agreement may provide that the
optionee may from time to time elect, by written notice to Energen, to cancel
all or any portion of the option then subject to exercise, in which event
Energen’s obligation in respect of such option shall be discharged by payment to
the optionee of an amount in cash equal to the excess, if any, of the Fair
Market Value as of the Exercise Date of the shares subject to the option or the
portion thereof so canceled over the aggregate purchase price for such shares as
set forth in the option agreement or, if mutually agreed by the Committee and
the optionee, (i) the issuance or transfer to the optionee of shares of Stock
with a Fair Market Value as of the Exercise Date equal to any such excess, or
(ii) a combination of cash and shares of Stock with a combined value as of the
Exercise Date equal to any such excess.

(j)    No Rights as Shareholder.  No optionee shall have any rights as a
shareholder with respect to any shares subject to the optionee’s option prior to
the date of issuance to the optionee of a certificate or certificates for such
shares.

(k)    Issuance of Shares.  Subject to Section 6.2(h), as soon as reasonably
practicable after receipt of an exercise notice and full payment, Energen shall
issue to the optionee the appropriate number of shares of Stock.

 

9



--------------------------------------------------------------------------------

7.    Restricted Stock and Restricted Stock Units (Restricted Awards)

7.1    Grant of Restricted Awards. The Committee may make grants of Restricted
Stock and/or Restricted Stock Units to Participants. Each Restricted Award shall
be evidenced by a written agreement setting forth the number of shares of
Restricted Stock or number of Restricted Stock Units granted and the terms and
conditions to which the Restricted Award is subject. Restricted Awards may be
granted by the Committee in its discretion with or without cash consideration.

7.2     Terms and Conditions of Restricted Stock.

 

  (a) Restrictions.

 

  (1) Restricted Stock. No shares of Restricted Stock may be sold, assigned,
transferred, pledged, hypothecated, or otherwise encumbered or disposed of until
the Restrictions on such shares have lapsed or been removed.  

 

  (2)

Restricted Stock Units. Restricted Stock Units will not be payable until the
Restrictions on payment of such Restricted Stock Units have lapsed or been
removed. Upon the lapse or removal of Restrictions on Restricted Stock Units the
Restricted Stock Units shall be settled by delivering to the Participant the
number of shares of Stock equal to the number of Restricted Stock Units being
settled.

 

(b)    Lapse.  The Committee shall establish as to each Restricted Award the
terms and conditions upon which the Restrictions shall lapse, which terms and
conditions may include, without limitation, a required period of service,
Performance Measures, or any other individual or corporate performance
conditions.

(c)    Termination of Employment.  In the event of a Qualified Termination, then
all Restrictions on the Participant’s outstanding Restricted Awards with a grant
date at least ten months prior to the date of termination shall immediately
lapse and Restricted Awards with a grant date less than ten months prior to the
date of termination shall be forfeited and returned to Energen. In the event of
a Change in Control Termination, all Restrictions on the Participant’s
outstanding Restricted Awards shall immediately lapse. Should a Participant’s
employment with Energen and all Subsidiaries terminate for any reason other than
a Qualified Termination or a Change in Control Termination, all Restricted
Awards which remain subject to Restrictions, shall be forfeited and returned to
Energen. The foregoing notwithstanding, the Committee may at the time of grant
provide for different or supplemental terms and conditions with respect to
termination of employment and any such terms and conditions expressly provided
in the written Restricted Award agreement shall be controlling with respect to
that Restricted Award. NOTE: early lapse of Restrictions on Restricted Stock
Units may have Section 409A implications; see Section 17.

 

10



--------------------------------------------------------------------------------

(d)    Lapse at Discretion of Committee.  The Committee may at any time, in its
sole discretion, accelerate the time at which any or all Restrictions on a
Restricted Award will lapse or remove any and all such Restrictions; provided
that the Committee may not accelerate the lapse of or remove Restrictions which
require the attainment of a Performance Measure except as may be permitted by
the performance-based exception to Section 162(m) of the Code.

(e)    Rights with respect to Restricted Stock.  Upon the acceptance by a
Participant of an Award of Restricted Stock, such Participant shall, subject to
the Restrictions, have all the rights of a shareholder with respect to such
shares of Restricted Stock, including, but not limited to, the right to vote
such shares of Restricted Stock and the right to receive all dividends and other
distributions paid thereon. Certificates representing Restricted Stock may be
held by Energen until the restrictions lapse and shall bear such restrictive
legends as Energen shall deem appropriate.

(f)    No shareholder rights with respect to Restricted Units.  A Participant
shall have no rights of a shareholder, including voting, dividend or other
distribution rights, with respect to Restricted Stock Units prior to the date
they are settled in shares of Stock.

(g)    No Section 83(b) Election.  Unless otherwise expressly agreed in writing
by Energen, a Participant shall not make an election under Section 83(b) of the
Code with respect to a Restricted Stock Award and upon the making of any such
election, all shares of Restricted Stock subject to the election shall be
forfeited and returned to Energen.

8.    Performance Shares

8.1    Grant of Performance Shares

(a)  The Committee may from time to time select employees to receive Performance
Shares under the Plan. An Employee may be granted more than one Performance
Share Award under the Plan.

(b)  A Performance Share Award shall not entitle a Participant to receive any
dividends or dividend equivalents on Performance Shares; no Participant shall be
entitled to exercise any voting or other rights of a shareholder with respect to
any Performance Share Award under the Plan; and no Participant shall have any
interest in or rights to receive any shares of Stock prior to the time when the
Committee authorizes payment of Performance Shares pursuant to Section 8.2.

(c)  Payment of a Performance Share Award to any Participant shall be made in
accordance with Section 8.2 and shall be subject to such conditions for payment
as the Committee may prescribe at the time the Performance Share Award is made.
The Committee may prescribe conditions such that payment of a Performance Share
Award may be made with respect to a number of shares of Stock greater than the
number of Performance Shares awarded. The Committee may prescribe different
conditions for different Participants.

(d)  Each Performance Share Award shall be made in writing and shall set forth
or otherwise reference the terms and conditions set by the Committee for payment
of such Performance Share Award.

 

11



--------------------------------------------------------------------------------

8.2    Payment of Performance Share Awards

Each Participant granted a Performance Share Award shall be entitled to payment
on account thereof as of the close of the applicable Award Period, but only if
the Committee has determined that the conditions for payment of the Award set by
the Committee have been satisfied. Payment of Awards shall be made by Energen
promptly following the determination by the Committee that payment has been
earned and by March 15 of the year following the year in which the Award is
earned. Payment shall be made in the form of shares of Stock.

8.3    Termination of Employment

Except in the case of a Qualified Termination or a Change in Control
Termination, if, prior to the close of the Award Period with respect to a
Performance Share Award, a Participant’s employment with Energen and all
Subsidiaries terminates, then any unpaid portion of such Participant’s
Performance Share Award shall be forfeited.

In the case of a Qualified Termination, the Participant shall remain entitled to
payout of any outstanding Performance Share Awards with a grant date at least
ten months prior to the date of termination (subject to the reduction described
below) at the end of the applicable Award Period in accordance with the terms of
this Plan including without limitation applicable performance conditions. Each
of such outstanding Performance Share Awards shall be reduced to equal the
number of Performance Shares originally granted multiplied by a fraction the
numerator of which is the number of months from the grant date to the
termination date and the denominator of which is the number of months in the
applicable Award Period.

In the event of a Change in Control Termination, a Participant shall within
thirty days following termination receive payment of all outstanding Performance
Share Awards measured at target performance.

8.4    Consulting, Non-Compete and Confidentiality

A Participant’s entitlement, if any, to payout of Performance Share Awards
subsequent to termination of employment with Energen and all Subsidiaries shall
continue so long as the Participant is in compliance with the following
requirements. Failure to comply shall result in forfeiture of all then
outstanding Performance Share Awards.

(a)    Consulting Services. For a period of three years following the
termination of the Participant’s employment (“Date of Termination”), Participant
will fully assist and cooperate with Energen, the Subsidiaries and their
representatives (including outside auditors, counsel and consultants) with
respect to any matters with which the Participant was involved during the course
of employment, including being available upon reasonable notice for interviews,
consultation, and

 

12



--------------------------------------------------------------------------------

litigation preparation. Except as otherwise agreed by Participant, Participant’s
obligation under this Section 8.4(a) shall not exceed 80 hours during the first
year and 20 hours during each of the following two years. Such services shall be
provided upon request of Energen and the Subsidiaries but scheduled to
accommodate Participant’s reasonable scheduling requirements. Participant shall
receive no additional fee for such services but shall be reimbursed all
reasonable out-of-pocket expenses.

(b)    Non-Compete. For a period of twelve months following the Date of
Termination, unless otherwise expressly approved in writing by Energen, the
Participant shall not Compete, (as defined below) or assist others in Competing
with Energen and the Subsidiaries. For purposes of this Agreement, “Compete”
means (i) solicit in competition with Alabama Gas Corporation (“Alagasco”) any
person or entity which was a customer of Alagasco at the Date of Termination;
(ii) offer to acquire any local gas distribution system in the State of Alabama;
or (iii) offer to acquire any oil or gas mineral interest (A) within an oil or
gas unit for which Energen Resources Corporation is the operator of record or
(B) within an oil or gas unit contiguous to an oil or gas unit for which Energen
Resources Corporation is the operator of record. Employment by, or an investment
of less than one percent of equity capital in, a person or entity which Competes
with Energen or the Subsidiaries does not constitute Competition by Participant
so long as Participant does not directly participate in, assist or advise with
respect to such Competition.

(c)    Confidentiality. Participant agrees that at all times following the Date
of Termination, Participant will not, without the prior written consent of
Energen, disclose to any person, firm or corporation any confidential
information of Energen or the Subsidiaries which is now known to Participant or
which hereafter may become known to Participant as a result of Participant’s
employment, unless such disclosure is required under the terms of a valid and
effective subpoena or order issued by a court or governmental body; provided,
however, that the foregoing shall not apply to confidential information which
becomes publicly disseminated by means other than a breach of this provision.

 

  8.5 No Assignment of Interest

Except as provided in Section 6.2(f), the interest of any person in the Plan
shall not be assignable, either by voluntary assignment or by operation of law,
and any assignment of such interest, whether voluntary or by operation of law,
shall render the Award void. Amounts payable under the Plan shall be
transferable only by will or by the laws of descent and distribution.

9. Withholding. Each Participant shall, no later than the date as of which the
value of an Award first becomes includable in the gross income of the
Participant for Federal, state or local income tax purposes, pay to Energen and
Subsidiaries, or make arrangements satisfactory to the Committee, in its sole
discretion, regarding payment of any Federal, state, or local taxes of any kind
required by law to be withheld with respect to the Award together with any
Federal (including FICA and FUTA), state, or local employment taxes required to
be withheld. The obligations of Energen under the Plan shall be conditional on
such payment or arrangements. Energen and, where applicable, its Subsidiaries
shall, to the extent permitted by law, have the right to deduct any such taxes
owed hereunder by a Participant from any payment of any kind otherwise due to
said Participant. The Committee may permit Participants to elect to satisfy
their Federal, and where

 

13



--------------------------------------------------------------------------------

applicable, state and local tax withholding obligations with respect to all
Awards by the reduction, in an amount necessary to pay all said withholding tax
obligations, of the number of shares of Stock or amount of cash otherwise
issuable or payable to said Participants in respect of an Award.

10.    Performance Measures. At its discretion, the Committee may make the
Awards subject to the attainment of one or more Performance Measures designed to
qualify for the performance-based exceptions from Section 162(m) of the Code.
Unless and until Energen’s shareholders approve a change in the Performance
Measures set forth in this Section 10, the Performance Measures to be used for
purposes of such Awards shall be chosen from among the following alternatives,
as measured with respect to Energen and/or any one or more of the Subsidiaries,
with or without comparison to a peer group:

 

  (a) return on shareholder’s equity;

 

  (b) return on assets;

 

  (c) net income;

 

  (d) earnings per common share;

 

  (e) total shareholder return;

 

  (f) oil and/or gas reserve additions;

 

  (g) utility customer number, volume and/or revenue growth; and

 

  (h)

such other criteria as may be established by the Committee in writing and which
meets the requirements of the performance-based exception to Section 162(m) of
the Code.

In the event that the performance-based exception to Section 162(m) of the Code
or its successor is amended such that the performance-based exception permits
the employer to alter the governing performance measures without obtaining
shareholder approval of such changes, the Committee shall have discretion to
make such changes without obtaining shareholder approval

11.    No Rights to Continued Employment. The Plan and any Award granted under
the Plan shall not confer upon any Participant any right with respect to
continuance of employment by Energen or any Subsidiary or any right to further
Awards under the Plan, nor shall they interfere in any way with the right of
Energen or any Subsidiary by which a Participant is employed to terminate the
Participant’s employment at any time.

12.    Compliance with Other Laws and Regulations. The Plan, the grant and
fulfillment of Awards thereunder, and the obligations of Energen to sell, issue,
release and/or deliver shares of Stock shall be subject to all applicable
federal and state laws, rules, and regulations and to such approvals by any
government or regulatory agency as may be required. Energen shall not be
required to issue or deliver any certificates for shares of Stock prior to
(a) the listing of such shares

 

14



--------------------------------------------------------------------------------

on any stock exchange on which the Stock may then be listed and (b) the
completion of any registration or qualification of such shares under any federal
or state law, or any ruling or regulation of any government body which Energen
shall, in its sole discretion, determine to be necessary or advisable.

13.    Amendment and Discontinuance. The Board may from time to time amend,
suspend or discontinue the Plan. Subject to Section 17, without the written
consent of a Participant, no amendment or suspension of the Plan shall alter or
impair any Award previously granted to a Participant under the Plan.

14.    Effective Date of the Plan. The original effective date of the Plan was
November 25, 1997, the date of its adoption by the Board, subject to approval by
the shareholders of Energen holding not less than a majority of the shares
present and voting at its January 1998 Annual Meeting. From time to time the
Board has made amendments to the Plan that require shareholder approval for
effectiveness and the shareholders of Energen have approved such amendments,
each of which is deemed to be a re-adoption by the Board and re-approval by the
shareholders of the Plan for the purposes of Code Section 422(b)(2). The “ISO
Effective Date” is the earlier of the dates of such re-adoption and re-approval
of the most recent shareholder approved Plan amendment or restatement.

15.    Name. The Plan shall be known as the “Energen Corporation Stock Incentive
Plan.”

16.    1997 Deferred Compensation Plan. If and to the extent permitted under the
Energen Corporation 1997 Deferred Compensation Plan (the “Deferred Compensation
Plan”), a Participant may elect, pursuant to the Deferred Compensation Plan, to
defer receipt of part or all of any shares of Stock or other consideration
deliverable under an Award and upon such deferral shall have no further right
with respect to such deferred Award other than as provided under the Deferred
Compensation Plan. In the event of such a deferral election, certificates for
such shares of Stock as would have otherwise been issued under the Plan but for
the deferral election, may at the discretion of Energen be delivered to the
Trustee under the Deferred Compensation Plan and registered in the name of the
Trustee or such other person as the Trustee may direct. Regardless of whether
such deferred shares of Stock are issued to the Trustee, they shall constitute
“issued” shares for purposes of the Plan’s maximum number of shares limitation
set forth in Section 2.

17.    Effect of Code Section 409A. Payments and benefits under this Plan are
intended to be exempt from the requirements under Code section 409A (“Code
Section 409A”) and all provisions of the Plan shall be interpreted in accordance
with the applicable exemptions; there are, however, potential circumstances
under which Plan payments and benefits may not be exempt from Code Section 409A.
To the extent any payment or benefit is subject to Code Section 409A, the Plan
shall be interpreted in accordance with Code Section 409A and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date hereof. Notwithstanding any provision of the Plan to the
contrary, in the event that Energen determines that any payments or benefits may
or do not comply with Code Section 409A, Energen may amend the Plan (without
Participant consent) or take any other actions that Energen determines are
necessary or appropriate to (i) exempt the payments or benefits hereunder from
the application of Code Section 409A or preserve the intended tax treatment of
the payments and benefits provided hereunder, or (ii) comply with the
requirements of Code Section 409A. Without limiting the generality of the
foregoing, if and to the extent that any payment or benefit under this Plan is
determined by Energen to constitute “nonqualified deferred

 

15



--------------------------------------------------------------------------------

compensation” subject to Code Section 409A, this Plan shall be administered
accordingly, and any such payment provided to an employee who is a “specified
employee” (within the meaning of Code Section 409A and as determined pursuant to
procedures established by Energen) must be delayed for six months from the date
of employment termination to comply with section 409A(a)(2)(B)(i) of the Code.
Energen shall set aside those payments or benefits that would have been made but
for payment delay required by the preceding sentence, and such amounts will be
paid at the end of the delay. Notwithstanding the foregoing, neither Energen nor
the Committee shall have any liability to any person in the event Code
Section 409A applies to any Award in a manner that results in adverse tax
consequences for a Participant.

 

 

 

16